                                              S TORZER & A SSOCIATES
            Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 1 of 6 PageID: 141

                                                    A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                       BALTIMORE OFFICE:
                                                    1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                              9433 COMMON BROOK ROAD
ROBIN N. PICK***                                            SUITE ONE THOUSAND
SARAH E. CHILD****                                        WASHINGTON, D.C. 20036                             SUITE 208
   * Admitted in Maryland & N.J.                                                                      OWINGS MILLS, MD 21117
  ** Admitted in D.C., Maryland & Illinois                    (202) 857-9766
 *** Admitted in California & Maryland                   FACSIMILE: (202) 315-3996                         (410) 559-6325
**** Admitted in D.C. & N.Y                                                                           FACSIMILE: (202) 315-3996
OF COUNSEL                                                W W W .S T O R Z E R L A W .C O M
ROBERT L. GREENE†
JOHN G. STEPANOVICH††
 †   Admitted in N.Y.
††   Admitted in Virginia, N.Y. & Ohio (inactive)


                                                                                              January 16, 2020

                 VIA ECF
                 Hon. Lois H. Goodman, U.S.M.J.
                 Clarkson S. Fisher Building
                 & U.S. Courthouse
                 402 East State Street, Room 2020
                 Trenton, NJ 08608

                                              Re:      1940 Route 9 LLC v. Township of Toms River
                                                       Case No.: 3:18-cv-08008-PGS-LHG

                 Your Honor:

                          The undersigned represents Plaintiff 1940 Route 9, LLC in the above-referenced
                 matter. Per your instructions during the December 10, 2019 status conference, I am writing to
                 inform you of Defendant’s continuing discovery deficiencies that have not been resolved,
                 despite the Court’s Order of December 13, 2019. This recent Order states that “Defendant is
                 ordered to provide substantive responses to Plaintiff’s written requests, as well as produce
                 documents and ESI, by no later than January 3, 2020 or risk sanctions in light of Defendant’s
                 failure to comply with the Court’s prior discovery order.”

                         To date, Defendant has not provided any Electronically Stored Information (“ESI”) or
                 Responses to Requests for Production of Documents (“RPDs”), and has provided only 18
                 documents (as detailed below), despite agreeing to collect documents from 16 custodians and
                 to use 61 search terms in its collections. As further detailed below, Defendant has failed to
                 provide any documents responsive to many of Plaintiff’s document requests, and has not
                 produced a privilege or redaction log. The documents that Defendant did provide do not
                 conform to the parties’ agreed-upon ESI protocols as set forth in the Parties’ Joint Discovery
                 Stipulation and Order. (Dkt. #25-1, 32.) Additionally, Defendant has failed to provide
                 substantive responses to multiple interrogatories and provided deficient responses to others.
Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 2 of 6 PageID: 142



      The chronology of events is as follows:

      •   On July 12, 2019, Plaintiff served Interrogatories and RPDs upon Defendant.
      •   On July 15, 2019, Defendant served its discovery requests upon Plaintiff.
      •   On August 5, 2019, Plaintiff sent Defendant a proposed ESI order and proposed
          custodians and search terms.
      •   On August 12, 2019 the parties agreed to a two-week extension of the deadline to
          respond to discovery requests, agreeing to provide discovery responses on August
          26, 2018.
      •   On August 26, 2019, Plaintiff served its responses to interrogatories and requests
          for production of documents.
      •   After multiple requests for Defendant’s edits to the proposed ESI Order and consent
          to file, the proposed ESI Order was filed on September 23, 2019.
      •   On September 19, 2019, this Court ordered Defendant to produce responsive
          documents and discovery responses no later than September 27, 2019.
      •   On September 27, 2019, Plaintiff produced its First Document Production to
          Defendant.
      •   On September 27, 2019, Defendant notified Plaintiff that they anticipate having
          discovery responses by the following week.
      •   Defendant did not serve discovery responses the following week.
      •   Plaintiff followed up with Defendant on October 17, 2017 about outstanding
          discovery.
      •   On October 25, 2019, counsel for Plaintiff and Defendant conferred about the
          outstanding discovery. At that time, Mr. Mankoff represented that Defendant will
          provide all outstanding discovery to Plaintiff “next week.”
      •   On November 8, 2019, Defendant provided its “first production of documents”
          which included only 13 documents and no ESI. They did not produce any
          interrogatory responses or responses to Plaintiff’s RPDs.
      •   On December 9, 2019, Defendant provided boilerplate non-substantive “responses”
          to Interrogatories, in advance of the call with the Court the following day.
      •   On December 10, 2019, a status conference was held in which the outstanding
          discovery was discussed. Your Honor set a new deadline of January 3, 2020 for all
          responses to written discovery and production of all documents including ESI.
      •   On December 13, 2019, the Court ordered Defendant “to provide substantive
          responses to Plaintiff’s written requests, as well as produce documents and ESI, by



                                             2
Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 3 of 6 PageID: 143



                no later than January 3, 2020 or risk sanctions in light of Defendant’s failure to
                comply with the Court’s prior discovery order.”
            •   Defendant has not provided any written responses to Plaintiff’s requests for
                production of documents.
            •   On December 30, 2019 Defendant served interrogatory answers in which many
                were unanswered, incomplete or deficient. Two examples are as follows:
                            PLAINTIFF’S INTERROGATORY NO. 16: Please identify all
                            multifamily developments, including townhouses, apartments and
                            condominiums, that have received land use approvals, including
                            but not limited to variance, subdivision, or site plan approval, in
                            the North Dover area of Toms River in the last ten years. For each
                            development identified, please provide the name of the
                            development, address of the development, name of applicant, and
                            date that approval was granted.

                                     DEFENDANT’S           ANSWER:          Objection.    This
                                     interrogatory is overly broad and unduly burdensome.
                                     Without waiving this or any other objection, and in an
                                     effort to be responsive, counsel is referred to documents
                                     produced in response to plaintiffs’ Notice to Produce. 1
                                     (Emphasis added.)

                            PLAINTIFF’S INTERROGATORY NO. 6: Please list all
                            communications, including emails, between or among the
                            Township, Township Council, and any of the Township’s bodies,
                            boards, officials, officers, members, employees, consultants,
                            contractors, agents, and representatives, Township Staff, and any
                            other Persons acting or purporting to act on behalf of the
                            Township, the Plaintiff, or any third parties relating to the
                            Plaintiff’s proposed use of the Subject Property. For each such
                            communication, please state the names of all parties to such
                            communications, the substance of the communication, and the
                            approximate date of such communications.

                                     DEFENDANT’S           ANSWER:         Objection.     This
                                     interrogatory is overly broad, unduly burdensome, and
                                     seeks privileged communications. Without waiving these
                                     or any other objections and in an effort to be responsive,

             1
               No documents responsive to this interrogatory were included in Defendant’s small document
   production. Additionally, although Federal Rule of Civil Procedure 33(d) allows a party to answer an
   interrogatory by “specifying the records that must be reviewed, in sufficient detail to enable the interrogating
   party to locate and identify them as readily as the responding party could,” and “giving the interrogating party a
   reasonable opportunity to examine . . . the records,” Defendant did not specify documents by Bates numbers or
   provide Plaintiff with an opportunity to examine the relevant documents.


                                                           2
Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 4 of 6 PageID: 144



                                counsel is referred to the documents produced by the
                                Township in this matter. Counsel is further referred to the
                                following:

                                Numerous documents were produced, many of which
                                contain confidential communications protected by the
                                attorney-client privilege. Counsel is referred to documents
                                produced in response to plaintiff’s Notice to Produce. 2
                                (Emphasis added.)

        •    On December 27, 2019, Defendant produced 5 documents and no ESI. Defendant
             has produced 18 documents in total as shown in the chart below. To date,
             Defendant has not produced any ESI.
        •    Additionally, documents were not provided with respect to many of Plaintiff’s
             requests for documents. These include requests for documents related to: Plaintiff's
             proposed development of the Subject Property (Request No. 6); approvals for
             multifamily developments in the North Dover area of the Township, where the
             subject property is located (Request No. 10); approvals for townhouses and single-
             family subdivisions in North Dover (Request 11); approvals for certain housing
             developments, including Gabrielle Run, Hickory Pines, Riverwood Chase and
             Autumn Ridge Apartments (Request No. 12); Jews moving to Toms River (Request
             22); the Orthodox Jewish community in Lakewood, N.J. (Request No. 23); the
             “Toms River Strong” movement (Request No. 25); Chabad of Toms River, which
             had prior litigation against the Township (Request No. 33); the Township Mayor’s
             comments about Jews moving to Toms River (Request No. 36); anti-Semitic
             incidents in Toms River including recent anti-Semitic graffiti (Request No. 37); a
             councilmember’s suggestion to conduct a sewer capacity study and impose a
             moratorium on new development (Request No. 29); the proposal to eliminate
             zoning for multifamily homes in North Dover (Request No. 30); and even the
             current version of the Township Code (Request No. 20). Although there is no
             question that the Township must possesses responsive documents to most if not all
             of these requests, the lack of any written response to Plaintiff’s document requests
             as well as the lack of a privilege log renders it impossible to know whether the
             Township claims that it does not have, for example, a copy of its own Code, whether
             it considers such documents privileged, or whether it is simply ignoring the
             requests.
             What the Defendants have produced is the following:

                          DEFENDANT’S DOCUMENT PRODUCTION

            File Name         Bates Range                 Description of Document                 Page
                                                                                                  Count

        2
          Again, no documents responsive to this interrogatory were produced by Defendant and Defendant has
provided no Bates numbers specifying which documents are purportedly responsive to this interrogatory.


                                                    2
Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 5 of 6 PageID: 145




    1.   TWP000001.pdf   TWP000001-    Appraisal reports                               170
                         TWP000170

    2.   TWP000171.pdf   TWP000170-    PDF of documents related to anti-               233
                         TWP000403     solicitation efforts

    3.   TWP000404.pdf   TWP000404-    PDF of documents related to two properties      74
                         TWP000477     purchased by Toms River

    4.   TWP000478.pdf    TWP000478-   Ordinance, Resolutions and an Appraisal         155
                         TWP000632     related to the taking of the Subject Property

    5.   TWP000633.pdf   TWP000633-    Township Master Plan                            153
                         TWP000785

    6.   TWP000786.pdf   TWP000786-    Township Stormwater Management Plan             147
                         TWP000932

    7.   TWP000933.pdf   TWP000933-    Amendments to the Township’s Master             67
                         TWP000999     Plan

    8.   TWP001001.pdf   TWP001001-    Amendments to the Township’s Master             81
                         TWP001081     Plan

    9.   TWP001083.pdf   TWP001083-    Township’s Insurance Policy                     3
                         TWP001085

    10. TWP001086.pdf    TWP001086     Township Resolution censuring Dan               1
                                       Rodrick

    11. TWP001088.pdf    TWP001088-    Letter and Facebook posts related to the        22
                         TWP001109     resignation of Heather Barone

    12. TWP001111.pdf    TWP001111     One campaign flyer                              1

    13. TWP001112.pdf    TWP001112     One campaign flyer                              1

    14. TWP001113.pdf    TWP001113-    PDF of Township documents related to the        185
                         TWP001297     taking of the Guttman and Boynton
                                       properties including appraisal

    15. TWP001298.pdf    TWP001298-    PDF of Township documents and appraisals        254
                         TWP001551     related to taking of Huppert and subject
                                       properties, and emails that are almost
                                       entirely redacted

    16. TWP001552.pdf    TWP001552-    PDF of Township documents and appraisal         206
                         TWP001757     related to taking of Huppert and subject
                                       properties, and emails which are almost
                                       entirely redacted




                                           2
Case 3:18-cv-08008-PGS-LHG Document 33 Filed 01/16/20 Page 6 of 6 PageID: 146




 17. TWP001758.pdf         TWP001758 -       PDF of various documents including Master      387
                           TWP002144         Plan Update and Reexamination Reports,
                                             Planning Board and Council Land Uses
                                             minutes, Ordinance, and Resolutions

 18. TWP002145.pdf         TWP002145 -       PDF of emails that are all redacted            15
                           TWP002159


       In sum, Plaintiff has not received the vast majority of the documents requested
including all ESI, any written responses to Plaintiff’s RPDs and substantive and/or complete
responses to many Interrogatories, despite two Court orders and months of trying to obtain the
required discovery. As a result, Plaintiff continues to be unable to move forward with
discovery, schedule depositions and litigate this case.

        Plaintiff respectfully requests that your Honor impose sanctions, including attorney’s
fees, on Defendant, as indicated in the December 13, 2013 Order and pursuant to Federal Rule
of Civil Procedure 37(b)(2)(A). As Plaintiff has been unable to obtain meaningful discovery
from Defendant in this litigation, Plaintiff requests that designated facts be taken as established
for purposes of the action pursuant to Federal Rule 37(b)(2)(A)(i). Specifically, Plaintiff
requests that the following facts be taken as established for purposes of this action:

      •   Discriminatory animus toward Orthodox Jews was a motivating factor behind
          Defendant’s acquisition of the Subject Property, as defined in Plaintiff’s Complaint ¶
          12. (Dkt. #1.)

      •   Defendant’s acquisition of the Subject Property by eminent domain was motivated, at
          least in significant part, by the desire to prevent Orthodox Jews from moving to Toms
          River.

                                               Respectfully submitted,




                                               Robin Pick, Esq.
                                               Counsel for Plaintiff


cc:       All counsel of record via ECF




                                                2
